        Case: 3:15-cr-00028-WHR Doc #: 70 Filed: 02/27/19 Page: 1 of 3 PAGEID #: 568



BEFORE JUDGE WALTER H. RICE

Case No. 3:15cr28                                     Date: February 27, 2019

Case Caption: USA v. Ronald E. Skelton, II

Court Reporter: Mary Schweinhagen

Courtroom Deputy: Tisha Parker

Counsel for Plaintiff: AUSA, Andrew Hunt and Dominick Gerace

Counsel for Defendant: Cheryll Bennett

PROCEEDINGS:   Jury Trial. Defendant appeared with counsel. Witnesses sworn and
testimony taken.
 
    PL    DF   Item                        Attorney    Exam     Time   Exhibit

                                                                       Identified   Offered   Admitted

               Court convened                                   9:34

               Statement by the Court                           9:35

          X    Jhontay Davenport,          Bennett     Direct   9:35
               witness called to testify
                - Witness sworn in by                           9:36
                   Courtroom Deputy
                - Defendant Exhibit N                           9:48
                   (played in Court)
                - No further questions                          9:51

    X          Jhontay Davenport,          Gerace      Cross    9:51
               witness
                - No further questions                          9:54

          X    Jhontay Davenport,          Bennett     Redirect 9:54
               witness
                - No further questions                          9:57
                - No further questions                          9:57
                   by government
                   counsel
                - Witness dismissed                             9:57

          X    Kelly Skelton (Bellew),     Bennett     Direct   9:58
               witness called to testify
    Case: 3:15-cr-00028-WHR Doc #: 70 Filed: 02/27/19 Page: 2 of 3 PAGEID #: 569



PL    DF   Item                          Attorney   Exam     Time    Exhibit

                                                                     Identified   Offered   Admitted

            -     Witness sworn in by                        9:59
                  Courtroom Deputy
            -     Objection; overruled                       10:28
            -     No further questions                       10:29
            -     Statement by the                           10:29
                  Court

X          Kelly Skelton (Bellew),       Gerace     Cross    10:30
           witness
           - Objection; sustained                            10:33
           - No further questions                            10:38

      X    Kelly Skelton (Bellew),       Bennett    Redirect 10:38
           witness
           - Defendant Exhibit C                             10:40       X
               (p. 625 published)
           - Defendant Exhibits O                            10:44       X
               and O1
           - Bench conference                                10:46
           - Conference concluded                            10:47
           - No further questions                            10:48
           - No further questions                            10:48
               by government
               counsel
           - Witness dismissed                               10:48

           Statement by the Court                            10:48
           Recess taken                                      10:49

           Court reconvened                                  11:07

      X    Ronald Skelton, Sr.,      Bennett        Direct   11:08
           witness called to testify
           - Witness sworn in by                             11:09
               Courtroom Deputy
           - Defendant Exhibit B2                            12:04       X
               (published)
           - Bench conference held                           12:11
           - Conference concluded                            12:12
           - Witness dismissed for                           12:12
               break

           Statement by the Court                            12:12
        Case: 3:15-cr-00028-WHR Doc #: 70 Filed: 02/27/19 Page: 3 of 3 PAGEID #: 570



    PL    DF   Item                       Attorney   Exam     Time    Exhibit

                                                                      Identified   Offered   Admitted

               Recess taken                                   12:13

               Conference held in                             12:13
               conference room with
               counsel for defendant,
               government counsel, and
               Court Reporter
               Conference concluded                           12:20

               Court reconvened                               1:30
               Statement by the Court                         1:31

          X    Ronald Skelton, Sr.,       Bennett    Direct   1:31
               witness
               - No further questions                         1:55

    X          Ronald Skelton, Sr.,       Hunt       Cross    1:56
               witness
               - No further questions                         2:15

          X    Ronald Skelton, Sr.,       Bennett    Redirect 2:15
               witness
               - No further questions                         2:23
               - No further questions                         2:23
                   by government
                   counsel
               - Witness dismissed                            2:23

               Bench conference without                       2:23
               Court Reporter
               Conference concluded                           2:24

               Statement by the Court                         2:25
               Recess taken                                   2:28

               Conference held in                             2:29
               conference room with
               counsel for defendant,
               government counsel, and
               Court Reporter
               Conference concluded                           2:39
 
